DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Drawings
The drawings were received on 8/2/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al (US 2020/0365733 and Song hereinafter).
As to claims 1 and 6: Song discloses [claim 1] a semiconductor structure (Fig. 2), comprising: a substrate (10; [0029]) having fins (15; [0030]) thereon; a dielectric layer (13; [0029]) disposed on the substrate and covering bottom side surfaces of the fins; and a gate stack (comprising 31, 33, 35, 37, 39, and 42; [0033]-[0034]) disposed on the fins, wherein the gate stack comprises: an interfacial layer (31; [0033]) on side surfaces of the fins not covered by the dielectric layer; a ferroelectric layer (35; [0034]) on the interfacial layer; a first metal gate layer (39; [0034]) on the ferroelectric layer; and a first silicon-based capping layer (42; [0034]) on the first metal gate layer; [claim 6] wherein the ferroelectric layer has a crystalline structure ([0044]; at least a part of 35 is crystalline).

As to claim 8: Song discloses a device (Fig. 2), comprising: a substrate (10; [0029]); and a field effect transistor (FET) (NCFET; [0044]) on the substrate, the FET comprising a fin (15; [0030]) substantially transverse to a top surface of the substrate; and a gate stack (comprising 31, 33, 35, 37, 39, and 42; [0033]-[0034]) in contact with at least three sides of the fin, the gate stack comprising an interfacial layer (31; [0033]), a crystallized ferroelectric material (35; [0034] and [0044]) on the interfacial layer, and a metal gate layer (39; [0034]) on the crystallized ferroelectric material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yin et al (US 2022/0115513 and Yin hereinafter).
As to claims 9 and 10: Although the structure disclosed by Song shows substantial features of the claimed invention (discussed in paragraph 8 above), it fails to expressly disclose:
[claim 9] wherein the fin comprises one or more nano-sheets and the gate stack surrounds the nano-sheets; [claim 10] wherein the fin comprises one or more nano-wires and the gate stack surrounds the nano-wires.
	Song discloses a FinFET. Yin discloses in [0003] that FinFETs can be replaced by gate-all-around (GAA) transistors of which there are two, nano-sheet and nano-wire transistors.
	Therefore, a person having ordinary skill in the art before the effective filing date of the claimed invention would have had it within his or her ordinary capabilities to modify a FinFET transistor to be either a nano-sheet GAA transistor or a nano-wire GAA transistor in order to allow for further miniaturization of FETs ([0003]).
Allowable Subject Matter
Claims 2-5,7,11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, Song, discloses a device (Fig. 2), comprising: a substrate (10; [0029]); and a ferroelectric field effect transistor (FeFET) on the substrate, the FeFET comprising a fin (15; [0030]) substantially transverse to a top surface of the substrate; and a gate stack (comprising 31, 33, 35, 37, 39, and 42; [0033]-[0034]) in contact with at least three sides of the fin, the gate stack comprising an interfacial layer (31; [0033]). Song fails to expressly disclose first and second metal gate layers on the interfacial layer, and a ferroelectric material disposed between the first and second metal gate layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813